Citation Nr: 1130635	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial compensable rating prior to July 21, 2010, for left lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent since July 21, 2010, for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1987 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran service connection for DDD of the lumbar spine with left lower extremity radiculopathy, with a 20 percent evaluation, effective May 21, 2007.  In a February 2011 rating decision, the RO awarded a separate evaluation of 10 percent for the radiculopathy, left lower extremity, effective July 21, 2010.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO May 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has reported difficulty finding work and fears regarding his future employability, he testified at his May 2011 Board hearing that he is working full time.  As the record does not show the Veteran is unemployed, inference and formal consideration of TDIU is not necessary.
 
Finally, the Veteran's May 2011 testimony raises the issue of entitlement to service connection for a neurologic disability of his right lower extremity secondary to his service connected lumbar spine disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's DDD of the lumbar spine manifests a thoracolumbar range of motion limited to 30 degrees of forward flexion or less; findings of favorable or unfavorable ankylosis of any part of the spine, or; any incapacitating episodes requiring bed rest prescribed by a physician.

2.  At all times during the appellate period, the Veteran's left lower extremity radiculopathy has been manifested by no greater than decreased sensation or numbness and pain; there is no motor impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  Prior to July 21, 2010, the criteria for a disability rating of 10 percent for the service-connected radiculopathy of the left lower extremity, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2010).

3.  After July 21, 2010, the criteria for a disability rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the current severity of the Veteran's service-connected low back and radiculopathy disabilities; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all required findings for purposes of evaluation.  The Veteran was also provided with the opportunity to give testimony to the Board in May 2011.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  DDD of Lumbar Spine

The Veteran seeks an evaluation in excess of 20 percent for his DDD of the lumbar spine.  He testified at his May 2011 hearing that he has been told by doctors that he could do minor physical activity and end up a paraplegic due to his back, and that being hospitalized or having incapacitating episodes would make his back condition worse.  He also testified that the amount of range of motion in his back means nothing to him because he has always been extremely flexible.  

The RO originally granted service connection for DDD of the lumbar spine in the October 2007 rating decision on appeal, assigning a 20 percent rating under 38 C.F.R. § 4.71a, Code 5243.  

Disabilities under Diagnostic Code 5243 may be rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5) defines unfavorable ankylosis.  Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  The rating schedule specifies that "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

A VA examination was conducted in June 2007.  The examiner noted a review of the Veteran's claim file.  The Veteran works at Home Depot operating a forklift.  He reported pain radiating down to his left knee and back pain varying from 3/10 to 10/10.  A psychical examination was conducted.  The Veteran can walk on his heels and toes.  There is almost complete loss of lumbar curve.  There is no incontinence or impotence.  The Veteran can extend to 30 degrees, flex to 90 degrees, laterally move to the left and right to 30 degrees, and rotate to the left and right to 30 degrees.  An impression of DDD of the lumbar was with associated left L5/S1 radiculopathy with moderate back pain and left leg radiation was given.  The examiner noted that there is no additional limitation following repetitive use times three.  During flare-ups that happen every two weeks his range of motion is decreased by 20 degrees.  There is painful motion and spasm, but no weakness or fatigability.  

A June 2007 magnetic resonance imaging (MRI) report notes that the Veteran has a history of back and left leg pain and that he had foraminal stenosis at the L5-S1 level, facet degeneration at the L4-L5 and L5-S1 level, and degeneration of the L5-S1 disc.  

A July 2008 private treatment record notes that the Veteran has chronic low back pain and works at Lockheed Martin in computer security.  Gait was normal, though he has a non-observable subjective limp.  Flexion is functional with some minimal end range pain.  Extension is much more significant with respect to end range pain and is only 3/4 normal range.  Straight leg raises negative in seated position, and in supine position he has back pain without radiation bilaterally both at about 45 degrees.  Impressions of low back pain, lumbar DDD, and lumbar spondylosis were given.  

October 2008 private treatment records note that the Veteran complained of lumbar facet arthropathy and had pain with active and passive extension of his back.  

A November 2008 private treatment record notes that the Veteran had lumbar facet arthropathy and low back pain and received numerous facet joint injections. 

A March 2010 private treatment record notes that the Veteran has joint stiffness and decreased range of motion.  

A VA examination was conducted in July 2010.  The examiner noted a review of the claim file, and that the Veteran reported that he works at a desk job, does light activities around the house, and has had no incapacitating episodes in the last year.  He has no flare ups.  A physical examination revealed the Veteran had a normal gait, loss of lordosis, and tenderness or spasm on palpitation of the paraspinal musculature.  He flexed to 70 degrees with mild pain, extended to 10 degrees with mild pain, and right and left flexed and rotated to 40 degrees without pain.  On repetitive motion repeated 3 times there was no change in range of motion, coordination, fatigue, endurance, or pain level.  Impressions of L5-S1 disk, facet hypertrophy, L5-S1 stenosis, chronic pain, and decreased range of motion were given. 

To receive a rating higher than 20 percent for his low back disability, the competent evidence must show that the Veteran's thoracolumbar spine has forward flexion of 30 degrees or less, unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

There is, however, no medical evidence of record indicating that the Veteran has 30 degrees or less of forward flexion of the thoracolumbar since.  The June 2007 VA examination notes that the Veteran could flex to 90 degrees, but during flare-ups he losses 20 degrees of motion.  Thus, during flare-ups his thoracolumbar spine is limited to 70 degrees of flexion.  The July 2010 VA examination report indicates that pain limits the Veteran's flexion to 70 degrees, and that repetitive motion did not further limit his range of motion.  The private treatment records of record note that the Veteran has a decreased range of motion, but do not indicate that he has flexion limited to 30 degrees.  Nor is there any medical evidence indicating that he has been diagnosed with unfavorable ankylosis of the thoracolumbar or entire spine.  All of the competent medical evidence of record clearly shows that the Veteran has some motion of his thoracolumbar spine, albeit limited motion due to pain.  

Additionally, there is no medical evidence of record, nor does the Veteran claim, that he has been prescribed bed rest by a physician due to his low back disability amounting to 4 weeks in any 12 month period during the pendency of his claim.  

Thus, the Veteran is not entitled to a rating in excess of 20 percent for DDD of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  The Veteran has expressed his fear of the potential degree of impairment from his back should his condition worsen, but those manifestations are not currently present and may not form the basis of evaluation.

The Veteran's disabling effects of pain have been considered in evaluating his service-connected low back disability.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.

While the Board is sympathetic to the Veteran's hearing testimony regarding the rating criteria, it is bound by applicable statutes enacted by Congress and by VA regulations regarding how to evaluate his low back disability.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).

At no time during the pendency of this claim has the Veteran's DDD of the lumbar spine met or nearly approximated the criteria for a rating in excess of 20 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against an evaluation in excess of 20 percent for DDD of the lumbar spine; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, supra.

B.  Increased Rating for Radiculopathy of the Left Lower Extremity

The Veteran seeks an initial compensable rating prior to July 21, 2010, for left lower extremity radiculopathy, and in excess of 10 percent after July 21, 2010, for left lower extremity radiculopathy.  At his May 2011 hearing he testified that he has desensitization of his big toe and around the heel of his left foot.  The Veteran testified further that his left foot has the same ability as his right foot, but while he is running, especially on a treadmill, his foot fall on his left side is different than on his right side.  The Veteran has also testified that he stretches at the gym.  

The Veteran's left lower extremity radiculopathy is rated under the criteria for impairment of the sciatic nerve under Code 8520 to best reflect the anatomic area and functions affected.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Codes 8620 and 8720 contemplate neuritis and neuralgia of the sciatic nerve respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.  

1.  Initial Compensable Evaluation Prior to July 21, 2010

An August 2006 private treatment record, which was conducted while the Veteran was still in active service, notes that the Veteran complained of low back pain and pain and tingling in his left lower extremity.  An impression of normal NCV/electromyogram study of tested nerves and muscles was given.  

A VA examination was conducted in June 2007.  The examiner noted a review of the Veteran's claim file and that the Veteran complained of pain radiating from his back into his left knee.  The tendon reflexes are absent at the knees and trace at the ankles.  The sensation to pinprick and vibratory stimulation of the legs was normal.  His gait was normal.  The Veteran can walk one mile.  

A May 2008 private treatment record reveals that a neurologic examination indicated normal muscle mass, tone, and coordination, but that the Veteran had thoracic or lumbosacral neuritis or radiculitis.  

A July 2008 private treatment record notes that a physical examination revealed that manual muscle testing was full strength throughout the bilateral lower extremities, that there is no atrophy in any myotomal or peripheral nerve distribution, but that sensory examination does show deficits along the medial aspect of the hallux and first web space on the left.  Otherwise sensation is intact to light touch and proprioception.  

An October 2008 private treatment record notes that the Veteran complained of lumbar pain and that a review of systems revealed numbness in the distal extremities.  

A July 2009 private treatment record reveals that a neurologic examination indicated normal muscle mass, tone, and coordination, but that the Veteran had thoracic of lumbosacral neuritis or radiculitis.  

March 2010 private treatment records indicate that the Veteran has back pain and numbness in the left foot.  He notes some pain relief when standing, walking, and exercising.  A neurologic examination revealed 1+ ankle jerks and 1+ sensation, and that the Veteran had hypoesthesia in the medial aspect of the left foot.  An assessment of radicular sydrome of the lower limbs was given.  

Private treatment records dated later in March 2010 indicate that the Veteran has back pain and numbness in the left foot.  An assessment of radicular sydrome of the lower limbs was given.  

Prior to July 21, 2010, the disability picture presented here most closely reflects the criteria for a 10 percent, rather than a 0 percent, rating for radiculopathy the left lower extremity.  The medical evidence of record shows that the Veteran's low back disability manifested radiculopathy of the left lower extremity causing decreased sensation of his left foot.  Thus, his disability is of at least mild severity and warrants a 10 percent rating under DC 8520.  However, the medical evidence also shows that the Veteran's left leg has normal muscle mass, tone, and coordination, and that his gait was normal, that he could walk 1 mile, and that he exercises.  In light of the foregoing, and in the absence of such symptoms as decreased muscle strength, abnormal ambulation, or other impairment of his left lower extremity, the impairment cannot be considered greater than mild in nature.  Therefore, a 10 percent rating prior to July 21, 2010, but no more, is warranted.  See 38 C.F.R. Part 4, §4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

2.  Rating in Excess of 10 percent after July 21, 2010

A VA examination was conducted on July 21, 2010, and the examiner noted a review of the claim file.  The Veteran reported numbness on the inner side of his left big toe, foot, and heel.  He does light activities at home and works at a desk job.  A physical examination was conducted and the Veteran had a normal gait, could stand on his heels and toes, had good muscle strength, 1+ reflexes in his knees and ankles, but had decreased sensation on the medial aspect of his left big toe, the medial aspect of his foot, and heel.  He had good extensor hallucis longus muscle strength.  The remainder of the thighs, legs, and feet on the right and left leg are intact.  An impression of L5-S1 radiculopathy was given.  

After July 21, 2010, the disability picture presented here most closely reflects the criteria for a 10 percent rating for radiculopathy of the left lower extremity.  The Veteran has consistently reported radiating pain and areas of numbness on his left foot.  The July 21, 2010 VA examination report shows decreased sensation of the left foot and heel, but that the remainder of the left leg was intact, that the Veteran could stand on his heel and toes, had a normal gait, and that he did light activities at home.  The Veteran was also shown to have good muscle strength of the extensor hallucis longus muscle of his left foot.  The Veteran has, therefore retained adequate muscle motor control of his left lower extremity to have a normal gait, has good muscle strength, and has only decreased sensation in the left foot and heel.  In the absence of such neurologic symptoms of the left foot or leg such as deceased muscle strength, abnormal ambulation, or other impairment his left lower extremity, his radiculopathy cannot be considered greater than mild in nature after July 21, 2010.  See 38 C.F.R. Part 4, §4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

At no time during the pendency of this claim has the Veteran's left lower extremity radiculopathy met or nearly approximated the criteria for a rating in excess of 10 percent prior to and after July 21, 2010, and furthered staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  His fear of potential future increases in the level of impairment are not a basis for the assignment of a current evaluation.

The preponderance of the evidence is against an evaluation in excess of 10 percent for a left lower extremity radiculopathy after July 21, 2010; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, supra.

C.  Extraschedular evaluation

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms, such as pain, limited motion, and decreased sensation and numbness, included in the criteria found in the rating schedule for the Veteran's low back and radiculopathy.  Higher evaluations are also provided by the rating schedule for worsened or additional symptomatology, which have not shown to be present here.  The schedular criteria are not inadequate for rating this Veteran's disabilities, and the other two steps in the analysis of extra-schedular ratings need not be reached.  


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine is denied.

Entitlement to an initial rating of 10 percent, but no more, prior to July 21, 2010, for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent after July 21, 2010, for left lower extremity radiculopathy is denied.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


